Citation Nr: 1622501	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  06-30 974	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for patellar tendonitis of both knees.

2.  Whether new and material evidence has been received to reopen a claim of service connection for right wrist tendonitis.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a left ankle injury.  

4.  Whether new and material evidence has been received to reopen a claim of service connection for low back strain with sciatic radiculopathy (a low back disability).  

5.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder, to include an adjustment disorder.  

6.  Entitlement to service connection for hyperlipidemia.  

7.  Entitlement to service connection for an enlarged prostate.  
8.  Entitlement to service connection for erectile dysfunction (ED).  

9.  Entitlement to service connection for a bilateral hip disability.  

10.  Entitlement to service connection for a right ankle disability.  

11.  Entitlement to service connection for a left wrist disability.  

12.  Entitlement to service connection for sleep apnea.  

13.  Entitlement to service connection for cardiomyopathy.  

14.  Entitlement to service connection for sinusitis. 

15.  Entitlement to a compensable rating for bilateral hearing loss.  

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty in the Army from October 1979 to June 1984 and from January 1985 to August 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A March 2005 rating decision denied service connection for cardiomyopathy.  An August 2005 rating decision denied service connection for sleep apnea.  (Notably, the RO denied these claims again in a March 2006 rating decision, but the Veteran had continually pursued the claims since the initial rating decisions by the filing of additional evidence.)  A June 2008 rating decision denied service connection for sinusitis.  An April 2010 rating decision denied the remaining claims on appeal, listed above.  

In March 2012, the Veteran withdrew his appeal seeking service connection for head trauma.  

In July 2012, the Board remanded the case to afford the Veteran the hearing he had requested.  In February 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing has been associated with the record.  

A 2012 Board remand referred to the RO the issue of whether new and material evidence has been received to reopen a claim of service connection for injury to the left ribs (which was raised by the Veteran in a December 2011 statement).  The RO subsequently denied that claim, and the Veteran initiated an appeal of the unfavorable decision, prompting the RO to issue him a statement of the case (SOC) in January 2016.  The record does not reflect that he perfected an appeal of the denial by filing a substantive appeal.  Therefore, that issue is not in appellate status, and will not be addressed further below.  

Since the July 2012 remand, an April 2015 rating decision denied the Veteran special monthly compensation based on the need for the aid and attendance, which he appealed.  The RO issued a SOC addressing that issue in February 2016; but he has not responded.  Therefore, that issue also will not be addressed further below.  
The issues of service connection for a prostate disability, ED, a bilateral hip disability, a left wrist disability, sleep apnea, cardiomyopathy, and sinusitis, and seeking a compensable rating for bilateral hearing loss and a TDIU rating, are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  On the record at a Board hearing in February 2016, prior to the promulgation of a Board decision in the matter, he Veteran expressed his intent to withdraw his appeal seeking to reopen claims of service connection for patellar tendonitis of both knees, right wrist tendonitis, residuals of a left ankle injury, and low back strain with sciatic radiculopathy, and service connection for hyperlipidemia; there is no question of fact or law remaining before the Board in these matters.

2.  A January 2016 rating decision granted the Veteran service connection for posttraumatic stress disorder (PTSD), based in part on an October 2015 VA examination that diagnosed PTSD and no other mental disorder.  

3.  A chronic right ankle disability was not manifested in service; and the Veteran's current right ankle disability is unrelated to a disease, injury, or event in service, to include a documented ankle sprain therein.


CONCLUSIONS OF LAW

1.  Regarding the claims to reopen claims of service connection for patellar tendonitis of both knees, right wrist tendonitis, residuals of a left ankle injury, and a low back disability with sciatic radiculopathy, and seeking service connection for hyperlipidemia, the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  

2.  Regarding the petition to reopen a claim of service connection for a psychiatric disability, to include adjustment disorder, as service connection has been granted for PTSD, granting the benefit sought in full, there remains no question of law or fact for the Board to resolve regarding the issue.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.101 (2015).  

3.  Service connection for a right ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen, and Seeking Service Connection for Hyperlipidemia

Preliminarily, the Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  In light of the Veteran's expression of intent to withdraw his appeal in the matters seeking to reopen claims of service connection for patellar tendonitis of both knees, right wrist tendonitis, residuals of a left ankle injury, and a low back disability with sciatic radiculopathy, and service connection for hyperlipidemia, discussion of the impact of the VCAA is not necessary.  

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his authorized representative, and appeal withdrawals must be in writing or on the record at a hearing.  38 C.F.R. § 20.204. 

At the hearing before the undersigned in February 2016 the Veteran expressed his intent to withdraw his appeal seeking to reopen claims of service connection for patellar tendonitis of both knees, right wrist tendonitis, residuals of a left ankle injury, and a low back disability with sciatic radiculopathy, and g service connection for hyperlipidemia.  As to the hyperlipidemia claim, which was not specifically withdrawn on the record (see hearing transcript) like the four other claims, it was discussed at a pre-hearing conference, and the undersigned noted that hyperlipidemia is a symptom or laboratory finding and not a disability.  The Veteran decided to withdraw such claim; his withdrawal was implicit because during the hearing, as seen in the transcript, he affirmatively endorsed with specificity only those (10 other) issues that he decided to continue to pursue on appeal.  Hence, there is no allegation of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matters, and the appeal must be dismissed.  

The February 2016 Board hearing also addressed the issue of whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability, also claimed as adjustment disorder.  As acknowledged by the Board at that time, a January 2016 rating decision granted service connection for PTSD.  The favorable decision was based in part on a VA examination in October 2015, which showed a sole diagnosis of PTSD; the examiner stated no other mental disorder was found.  While a claim for service connection for PTSD had arisen on appeal of an August 2013 rating decision, separate from the application to reopen a claim of service connection for a chronic nervous disorder, the January 2016 rating decision is deemed a full grant of the Veteran's service connection for a psychiatric disability claim on appeal, with the claim both reopened and granted on the merits.  Moreover, the Veteran did not present testimony on the issue at the February 2016 hearing (while endorsing the other issues continuing on appeal).  Accordingly, there is no longer a specific error of fact or law to be determined.  See 38 U.S.C.A. §§ 7104, 7105(d)(5); 38 C.F.R. § 20.101(a). 

Service Connection for a Right Ankle Disability

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As the RO provided adequate pre-adjudication VCAA notice by letters, dated in November 2008 and April 2009, VA has satisfied its duty to notify.  

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded a hearing before the undersigned in February 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation; (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in February 2016, the undersigned indicated that the hearing would focus on the issue of service connection for a right ankle disability and discussed the elements of the claim that were lacking to substantiate the claim.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the Veterans Law Judge asked questions to ascertain the current diagnosis and etiology of the claimed condition.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  The Veteran and his representative have not suggested there was a deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were met.

The RO has obtained the Veteran's available service treatment records (STRs) beginning in July 1984 and pertinent post-service VA treatment records.  The Veteran has not identified any additional pertinent evidence that is available and remains outstanding.  Regarding the STRs, those from the Veteran's first period of service (except for laboratory records) are not in the claims file.  The RO has requested these records, to no avail, from the Records Management Center (RMC) and from El Paso VA Medical Center.  In the remand below, the Board is returning the case to the RO for further development of other claims for service connection, to include an additional search for the first service period STRs.  However, it is the Board's judgment that the Veteran would not be prejudiced by proceeding to decide his right ankle claim without those missing STRs.  He has been unambiguous in reporting that he injured his right ankle during his second period of service, and review of the available STRs confirmed that he was indeed seen then with right ankle complaints; thus, delaying a decision on this claim pending receipt of the earlier missing STRs would not serve to assist him in substantiating his claim.  

Further, the Veteran was afforded a VA examination in October 2009.  The examination is adequate for rating purposes.  The VA examiner accounted for the significant facts in the case and provided rationale to support the conclusion reached in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In short, VA's duty to assist has been met, and it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

Legal Criteria

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record does not show that the claimed disability was incurred in combat; thus, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

When a veteran's STRs are unavailable, there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  38 U.S.C.A. § 7104(d)(1); see also Cromer v. Nicholson, 455 F.3d 1346, 1351 (Fed. Cir. 2006); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  As earlier noted, while the Veteran's complete STRs are not available, the claims file does contain complete records from his second period of service, when (as claimed) he sustained a right ankle injury.  In any event, missing STRs do not obviate the need for the Veteran to still have competent and credible evidence supporting his claim for service connection by showing he has the claimed disability and suggesting there is a correlation ("nexus") between his claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401 (1991) and O'Hare, 1 Vet. App. at 367).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F 3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence and focus the analysis on what the evidence shows, or fails to show, as to the claim. 

At a March 2012 RO hearing, the Veteran testified that he has had a weak ankle ever since service and that he was in constant pain.  At a February 2016 Board hearing, he testified that during service he fell and saw a doctor about his right ankle.  He indicated that he had been a mechanic and would jump from the tanks and trucks, and that on one particular occasion he had fallen.    

The available STRs (i.e., those from July 1984 to the end of his second period of service) do not (with one exception) show any complaints, findings, or diagnosis of an ankle disability,.  In September 1990, the Veteran was seen with complaints referable to his right ankle after he fell down some stairs, landing with his foot inverted, and received a diagnosis of grade I ankle sprain.  He was treated with an Ace wrap and advised against physical training for a week and then at his own pace for two weeks, returning to the clinic on an as-needed basis (there is no documentation that he returned for follow-up treatment).  He did not undergo a separation physical examination, and notations in August 1992 show that a physician reviewed his records and determined that there were no medical problems and a physical examination was not required.  The Veteran's separation physical examination was therefore waived.  

After service, the Veteran filed an initial claim of service connection for various disabilities in September 1992 but did not mention or otherwise complain of a right ankle disability.  In October 2008, his representative filed a claim on his behalf, claiming service connection for a right ankle disability.  He noted that treatment records for the condition were maintained at the El Paso VAMC.  

VA outpatient medical records beginning in 1992 were obtained, and show treatment for a variety of ailments.  Generally, they do not (with a few exceptions) note complaints, findings, or diagnosis referable to the right ankle.  In September 2008, for example, the Veteran was seen with complaints of right foot pain.  He requested an ankle brace.  An evaluation of the right ankle at that time was normal.  More recently, from 2013-15, the Veteran's health has been monitored regularly via a home "telehealth intervention" program, wherein notes were made in terms of whether his ankles, feet, or legs were swollen on that day (most of the time they were not).  Such findings were recorded in light of his congestive cardiomyopathy (see outpatient records in March 2011 regarding his congestive heart failure with edema in his legs).  There were no findings specific to an ongoing right ankle condition.  

During the interval since service, the Veteran has undergone two VA examinations to assess his right ankle.  On an August 2000 examination by a podiatrist, he reported that he sprained his right ankle during physical training in 1985-87, and had not received any treatment since then.  He complained of pain that was made worse with prolonged standing and walking.  Examination of the ankle was within normal limits.  X-rays of the foot showed no abnormalities.  The diagnoses did not include a right ankle disability.  

On October 2009 VA examination, the Veteran reported a history of a right ankle injury in both 1987-88 (during physical training) and 1994 (falling down a stair due to ankle instability).  He complained his condition was worsening and that he took Ibuprofen, used a brace, and limited his activities.  On examination, there was right ankle tenderness, guarding of movement, and instability.  There was also minimal valgus angulation of 5 degrees.  There was limitation of motion of the ankle on repetition due to pain.  X-rays of the ankle were unremarkable - there were no significant degenerative findings and no  joint effusion, the ankle mortise was grossly symmetric, and the osseous structures appeared intact.  In summary, the examiner did not find a right ankle injury per se, but found the Veteran had an ankle condition that affected usual daily activities from a mild to a severe level.  In addressing whether a currently diagnosed right ankle disability is secondary to the documented ankle sprain during service, the examiner concluded that it was less likely than not that the current right ankle injury or condition was caused by or a result of the grade I ankle sprain in service.  He furnished rationale for the opinion, explaining that most ankle sprains involved one ligament and resolved without complication and that a more severe ankle sprain would be more symptomatic with probable residuals evident on X-ray.  With the Veteran, he found that there were no subsequent chronic pain or other symptoms documented following the initial injury in 1990.  He noted that there were some inconsistencies in the Veteran's reported history, but stated that even if the Veteran did not recall precisely when and where his right ankle sprain happened (as there was a question of maybe one or two sprains), there was still no documentation of any persistent or progressing right ankle condition.  In that regard, the examiner remarked that the Veteran had actively sought treatment for various other joints beginning in the 1990s and that a brace request for the right ankle was made in 2008.  He suggested that the Veteran's weight could be affecting his weight-bearing joints.  

After careful review of the evidentiary record, the Board finds that service connection is not warranted for a right ankle disability, for the reasons articulated below. 

On the basis of the available STRs alone, the Veteran is acknowledged to have suffered a grade I sprain to his right ankle in September 1990, but there is no indication that the injury resulted in the development of a chronic disability.  That is, there is no subsequent documentation during the final two years of the Veteran's period of service that he had further ankle complaints to suggest that there was a chronic condition.  Thus, given the foregoing, a chronic disability of the right ankle was not shown to have had onset during service, and service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) (showing inception in service) is not warranted. 

Alternatively, a showing of continuity of symptomatology after service can also support the claim.  38 C.F.R. § 3.303(b).  However, it does not appear that service connection can be established for a chronic disease under 38 C.F.R. § 3.303(b) and 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as "chronic" under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's current right ankle condition, as described in the October 2009 VA examination, is not listed among the "chronic" diseases, such as arthritis, under 38 C.F.R. § 3.309(a).  Thus, further discussion concerning continuity of symptomatology or chronicity as to the right ankle disability is not necessary.  

The Board next turns to the question of whether service connection for the right ankle disability may be granted on the basis that such disability is related to service, even if first diagnosed after service when considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  The Veteran has a current right ankle disability manifested by tenderness, guarding, instability, minimal valgus angulation, and limitation of motion, as described on VA examination.  Moreover, it is not in dispute that he suffered a grade I right ankle sprain during service in September 1990.  What remains to be shown to establish service connection is that the current disability must be related to the documented injury in service or otherwise to service.

In reviewing the record, the Board finds that the preponderance of the evidence is against there being a link between the current right ankle disability and an injury, disease, or event in service.  There is no diagnosis of a chronic disability involving the right ankle for more than 15 years after service, despite the fact that the Veteran was treated for multiple other ailments and had also filed claims for service connection for other disabilities in that intervening time period.  Where an etiologic opinion is offered on the matter, the VA examiner in October 2009 concluded that it was less likely than not that the right ankle condition was incurred in or caused by military service.  Such conclusion was based on a review of the Veteran's claims file, which contained documentation of the in-service ankle sprain and treatment records of the Veteran since service.  There is no other medical opinion of record that addresses the nexus question in this case. 

As for the Veteran's own statements attributing his current ankle disability to service, although he is competent to describe symptoms, the right ankle condition identified on VA examination is not (under caselaw) a condition where lay observation has been found to be competent to establish etiology (in the absence of continuity of symptomatology).  Therefore, the determinations as to the diagnosis of the right ankle disability and whether it is related to an injury or disease in service are medical in nature and require competent medical evidence.  The Veteran's current right ankle disability, as described on VA examination, is not a simple medical condition because it is not identifiable by mere personal observation; it cannot be perceived by visual observation or by any other of the senses but requires diagnostic studies and medical expertise.  Although the Veteran is competent to relate a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, he has not submitted any such evidence that establishes a diagnosis of his disability before 2008, or probative evidence that a medical professional related his disability to an injury, disease, or event in service.  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer a diagnosis pertaining to the claimed disability.  Hence, the Veteran's statements are not accepted as competent evidence to substantiate that the claimed disability, first documented many years after service, was present in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As his lay opinion on causation is not competent evidence, it is without probative value.  Rather, the competent evidence of record (that is, the VA examiner's clinical findings and opinion) on the matter opposes rather than supports the claim. 

As the preponderance of the evidence is against the Veteran's claim of service connection for a right ankle disability under any applicable theory of entitlement, as discussed above, the benefit-of-the-doubt standard of proof does not apply; the appeal in the matter must be denied.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal to reopen claims of service connection for patellar tendonitis of both knees, right wrist tendonitis, residuals of a left ankle injury, and a low back disability with sciatic radiculopathy, and seeking service connection for hyperlipidemia, is dismissed.

The appeal seeking to reopen a claim of service connection for a psychiatric disability is dismissed.  

Service connection for a right ankle disability is denied.  


REMAND

Regarding the remaining service connection issues on appeal, pertaining to an enlarged prostate, ED, a bilateral hip disability, a left wrist disability, sleep apnea, cardiomyopathy, and sinusitis, the evidence of record is insufficient to decide the claims.  Under VA's duty to assist, proper adjudication of these claims requires additional evidentiary development, including obtaining service records and a VA examination with medical opinion.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical examination where the record contains an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service).  

A review of the record found that not all service treatment records (STRs) have been obtained.  The Veteran served on active duty in the Army from October 1979 to June 1984 and from January 1985 to August 1992.  While the records from his second period of service are in the record, there are limited records from his first period of service.  In August 2002, the National Personnel Records Center (NPRC), through the Records Management Center (RMC), informed the Waco RO that it had sent the Veteran's STRs to the RO in December 2000.  In December 2002, the Waco RO specifically requested the Veteran's first service period STRs from the RMC.  In June 2003, the RMC responded that it did not have the requested records but noted that the Veteran had filed a claim at the time of separation in 1992 with the RO in Houston.  Indeed, the Veteran's initial VA claim was received in September 1992 at the Houston RO, and the application form was stamped as having "medical records rec'd" although it is not known whether such records included both periods of service and which RO stamped the application, because the claim was soon transferred to the Waco RO (later in September 1992).  Notably, the Waco RO did not base its initial rating decision in March 1993 on STRs dated prior to July 1984.  

Given that the Veteran's sole VA treatment facility since service separation was the El Paso VA Medical Center, the Waco RO in August 2004 and February 2005 also requested the Veteran's missing STRs from that facility.  The El Paso VAMC responded in February 2005 that they did not have the records.  The only records from his first period of service were apparently submitted by the Veteran himself, after he received them from the NPRC (the Veteran has testified that he has submitted all the STRs in his possession).  They are clinical records from Ft. Dix, New Jersey and relate to treatment for a left shoulder fracture during basic training in October 1979 (as a result of a fall from a cargo net).  In a letter dated in 5/04, the NPRC notified the Veteran that the rest of his STRs were previously sent to the RO.  

As described, the Waco RO has attempted to obtain the Veteran's missing STRs from the RMC and the El Paso VAMC, with negative results.  Further, the Veteran has sought his STRs from NPRC, which only produced clinical records from Ft. Dix.  While the search for records appears complete, the Board notes that the Waco RO has not requested the Houston RO (where the Veteran initially filed a claim) to search for the records.  It is also noted that during hearings in January 2007 and March 2012, the Veteran testified that he served in the Reserves in El Paso, Texas during the interval between his two periods of active duty service, but there does not appear to have been any effort made to inquire whether his first period service records may be associated with any Reserve records.  In February 2010, the Waco RO deferred a rating decision pending additional claim development actions, to include completing a Formal Finding of Unavailability for the Veteran's first period STRs.  This has not been done.  Therefore, a specific targeted request should be made for the missing STRs from the Houston RO and from the repository for Army Reserve records, and if not located, the Waco RO should do a Formal Finding of Unavailability for the records.  Exhaustive development for STRs from the Veteran's first period of service is necessary, as he has asserted in statements and in testimony, at the March 2012 RO February 2016 Board hearings, among other things, that he sustained a fracture during basic training in 1979 (regarding his left wrist); that he snored and was evaluated during service (regarding sleep apnea); and that he received treatment in service (regarding sinusitis).  

Further, under VA's duty to assist, VA examinations are needed to assess the etiology of claimed conditions so that the record contains sufficient evidence to decide the claims.  The Veteran specifically relates a prostate condition, erectile dysfunction, and cardiomyopathy to either anthrax vaccinations during service or to his service in the Persian Gulf region.  VA general medical examinations in November 1992 and October 2000 did not address the etiology of such disabilities.  The Veteran did undergo a VA examination in August 2010 in regard to his claimed bilateral hip disability, but the examiner related his disability to osteoporosis and not to a fall during service, as the Veteran claims.  At the February 2016 Board hearing, the issue of whether the Veteran's osteoporosis was caused or aggravated by medication he was taking for service-connected disabilities was addressed, and it was determined that a medical opinion was necessary to resolve that issue.  The available STRs show treatment for left hand injuries in July 1988 and July 1989, and the Veteran has more recently (in December 2012) been fitted with wrist braces for arthralgias and tendonitis, but he has not undergone a VA examination to determine whether there is a connection between his current disability and injury in service as he maintains.  The Veteran testified at the January 2007 and February 2016 hearings that he had significant snoring during service and that problems with his sleep have continued since service.  He has not had a VA examination to determine the etiology of his severe obstructive sleep apnea (OSA), which was initially diagnosed on a private sleep study in April 2005.  Nor has the Veteran had a VA examination to address whether his diagnosed dilated cardiomyopathy, initially diagnosed in April 2000, is related to service; he contended at the 2016 hearing that his heart problems were traceable to the months following his return from the Persian Gulf region.  On a periodic military physical examination in July 1984, the Veteran reported a history of hay fever, and more recently he has submitted medical opinions dated in March 2008 and April 2008 in which a private physician (Dr. Holguin) has indicated that the Veteran's recurrent sinus symptoms have been chronic since service.  However, such statements are unaccompanied by rationale and do not cite to supporting factual data.  Thus, a VA examination to address the etiology of any sinus disability is necessary.  

Regarding the claims for a compensable rating for bilateral hearing loss and for a TDIU rating, the Veteran underwent recent VA examinations in April 2016, to evaluate the current severity of his hearing loss and to assess the functional impact of each of his service-connected disabilities on his ability to work (including PTSD, for which service connection was recently established in a January 2016 rating decision).  This evidence was not considered by the RO, and there is no indication that the Veteran waived initial RO consideration of the evidence, in accordance with 38 C.F.R. § 20.1304(c).  

Further, it is noted that since the RO last adjudicated the Veteran's claims in an April 2012 supplemental SOC (SSOC), numerous additional pertinent VA treatment records have been obtained and associated with the claims file.  They should be reviewed initially by the RO before the Board considers them.    

Accordingly, the case is REMANDED for the following:

1.  The AOJ should undertake an exhaustive search (to include from the Houston RO and the Army Reserve records repository) for STRs from the Veteran's first (October 1979 to June 1984) period of service.  All efforts to obtain the records should be documented in the claims file.  If the records are not located, the AOJ should make a Formal Finding of Unavailability of such records for the record.  

2.  The AOJ should thereafter arrange for a genitourology examination of the Veteran to determine whether it is at least as likely as not (a 50 percent or higher probability) that any currently diagnosed prostate disability and/or ED are related to an injury, disease, or event during service from October 1979 to June 1984 and from January 1985 to August 1992, to include an anthrax  vaccination therein.  The Veteran's claims folder must be reviewed by the examiner.  The examiner should set forth reasons for the opinion with reference, as appropriate, to pertinent evidence, to specifically include STRs.  

3.  After completion of #1, the AOJ should arrange for an orthopedic examination of the Veteran to determine whether it is at least as likely as not (a 50 percent or higher probability) that any current right  or left hip disability and left wrist disability are related to an injury, disease, or event during service from October 1979 to June 1984 and from January 1985 to August 1992.  The Veteran's claims folder must be reviewed by the examiner.  The examiner should set forth reasons for the opinion with reference, as appropriate, to pertinent evidence, to specifically include STRs that document injury to the left hand in July 1988 and July 1989.  

The examiner is also asked to consider the VA examination report of August 2010 when the examiner etiologically related the Veteran's current bilateral hip pain to osteoporosis, and opined (with supporting rationale) as to whether any medication for the Veteran's service-connected disabilities (PTSD, migraine headaches, left shoulder bursitis and degenerative changes, tinnitus, and bilateral hearing loss) caused or aggravated his osteoporosis.  

4.  After completion of #1, the AOJ should arrange for an examination of the Veteran to determine whether it is at least as likely as not (a 50 percent or higher probability) that his diagnosed OSA is related to an injury, disease, or event during service from October 1979 to June 1984 and from January 1985 to August 1992.  The Veteran's claims folder must be reviewed by the examiner.  The examiner should set forth reasons for the opinion with reference, as appropriate, to pertinent evidence, to specifically include STRs.  

5.  After completion of #1, the AOJ should arrange for a cardiology examination of the Veteran to determine whether it is at least as likely as not (a 50 percent or higher probability) that his diagnosed cardiomyopathy is related to an injury, disease, or event during service from October 1979 to June 1984 and from January 1985 to August 1992, to include anthrax vaccination therein.  The Veteran's claims folder must be reviewed by the examiner.  The examiner should set forth reasons for the opinion with reference, as appropriate, to pertinent evidence, to specifically include STRs that document a provisional diagnosis of rule out coronary artery disease in December 1988.  

6.  After completion of #1, the AOJ should also arrange for an otolaryngology examination of the Veteran to determine whether it is at least as likely as not (a 50 percent or higher probability) that any sinus disability is related to an injury, disease, or event during service from October 1979 to June 1984 and from January 1985 to August 1992.  The Veteran's claims folder must be reviewed by the examiner.  The examiner should set forth reasons for the opinion with reference, as appropriate, to pertinent evidence, to specifically include STRs.

The examiner is asked to address the statements of Dr. Holguin, who asserted in March 2008 and April 2008 that the Veteran's recurrent sinus symptoms have been chronic since service, expressing agreement or disagreement and explaining the reasoning for the agreement or disagreement.  

7.  The AOJ should then review the record, to include all evidence added since the issuance of a SSOC in April 2012, and readjudicate the claims of service connection for a prostate disability, ED, a bilateral hip disability, a left wrist disability, sleep apnea, cardiomyopathy, and sinusitis, and seeking a compensable rating for bilateral hearing loss and a TDIU rating.  If any benefit sought remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


